Citation Nr: 0826589	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-31 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 12, 2005, for 
the assignment of a 10 percent evaluation for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1989 to April 
1996. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that increased the evaluation for 
the veteran's left knee disability to 10 percent, effective 
May 12, 2005. 


FINDINGS OF FACT

1.  In an unappealed January 1999 rating decision, the RO 
reduced the veteran's evaluation for tendonitis of the left 
knee quadriceps from 10 percent to noncompensably rating, 
effective May 1, 1999.

2.  The veteran has not asserted that the January 1999 rating 
decision reducing his disability rating was clearly and 
unmistakably erroneous.

3.  The veteran did not seek a higher rating for his 
tendonitis of the left knee quadriceps until July 7, 2005, 
when he filed a claim seeking an increased rating.

4.  In an October 2005 rating decision, the RO re-
characterized the veteran's left knee disability as 
chondromalacia patella of the left knee, with prepatellar 
bursitis and minimal degenerative changes, and increased the 
evaluation of this disability to 10 percent, effective May 
12, 2005.

5.  There is no medical evidence showing that the veteran's 
service-connected chondromalacia patella of the left knee, 
with prepatellar bursitis and minimal degenerative changes, 
warranted a compensable evaluation at any time earlier than 
May 12, 2005, during the year prior to July 7, 2005.


CONCLUSION OF LAW

An effective date earlier than May 12, 2005, for the award of 
a 10 percent evaluation for chondromalacia patella of the 
left knee, with prepatellar bursitis and minimal degenerative 
changes, is not warranted.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The United States Court of Appeals of the Federal Circuit has 
held that, with regard to claims for an earlier effective 
date for service connection, once the underlying claim is 
granted, further notice as to downstream questions, such as 
the effective date, is not required.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the 
veteran's VA treatment records and provided him with two VA 
examinations.  There is no indication in the veteran's claims 
file that he sought private treatment for his left knee 
disability, and accordingly, no such records could be 
obtained.  The duty to assist has therefore been satisfied 
and there is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.

II.  Earlier Effective Date

It is undisputed that the veteran did not appeal the Board's 
January 25, 1999, decision to the United States Court of 
Appeals for Veterans Claims (Court), and thus, absent clear 
and unmistakable error in the January 25, 1999, Board 
decision, which the veteran does not even allege, that 
determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 
20.1404 (2007).  As such, entitlement to an earlier effective 
date for a 10 percent evaluation for his chondromalacia 
patella of the left knee, with prepatellar bursitis and 
minimal degenerative changes, is not warranted on this basis.

The veteran argues that an earlier effective date for the 10 
percent evaluation for his chondromalacia patella of the left 
knee, with prepatellar bursitis and minimal degenerative 
changes, is warranted because, if the RO had afforded him a 
VA examination at an earlier date, there would be medical 
evidence showing entitlement to the 10 percent rating as 
early as November 2000.  

The basic facts are not in dispute. The veteran was initially 
granted service connection for tendonitis of the left knee 
quadriceps in October 1996, and was assigned a disability 
rating of 10 percent, effective September 14, 1996.  
Following a May 1998 VA examination, the RO proposed to 
reduce the rating for the veteran's tendonitis of the left 
knee quadriceps to a noncompensable rating.  In doing so, the 
RO reported that the veteran had no laxity of the lateral 
ligaments of his left knee.  In a January 1999 rating 
decision, the RO implemented the proposed reduction, reducing 
the evaluation of the veteran's tendonitis of the left knee 
quadriceps to 0 percent under diagnostic code 5257, effective 
May 1, 1999.  The veteran filed a claim for an increased 
rating in July 2005, reporting that his left knee disability 
was worse than it was currently rated.  In an October 2005 
rating decision, the RO re-characterized the veteran's left 
knee disability as chondromalacia patella of the left knee, 
with prepatellar bursitis and minimal degenerative changes, 
and increased his disability rating for this condition to 10 
percent, effective May 12, 2005, the earliest date an 
increase in this condition was shown by the VA treatment 
reports.  

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to the rule regarding increased ratings applies, 
however, under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability 
occurred within the one-year period preceding the date of 
receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A careful review of the record fails to show that, following 
the Board's January 1999 decision that reduced his disability 
assignment from 10 percent to a noncompensable rating, that 
the veteran filed either a formal or informal claim prior to 
July 7, 2005.  Further, there is no medical evidence dated 
prior to the May 12, 2005, VA treatment report, upon which 
the current 10 percent rating is based, which shows that the 
veteran's left knee chondromalacia had worsened.  Rather, the 
May 12, 2005, report is the only VA treatment record 
associated with the claims file other than the subsequent 
magnetic resonance image results that were ordered that day.  
As such, in assigning May 12, 2005, as the effective date for 
the increased evaluation, VA has assigned the earliest 
possible effective date for the 10 percent rating for the 
veteran's chondromalacia patella of the left knee, with 
prepatellar bursitis and minimal degenerative changes, 
because that was the earliest medical evidence showing that 
the disability warranted that evaluation.  It thus follows 
that an effective date prior to that time must be denied.


ORDER

An effective date prior to May 12, 2005, for a 10 percent 
rating for chondromalacia patella of the left knee, with 
prepatellar bursitis and minimal degenerative changes, is 
denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


